             Case 1:20-cv-02483-CKK Document 14 Filed 11/05/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

NA’EEM BETZ                               )
                                          )
            Plaintiff,                    )
                                          ) Civil Action No. 1:20-cv-02483-CCK
      v.                                  )
                                          )
PRESS GANEY ASSOCIATES LLC                )
                                          )
            Defendant.                    )
_________________________________________ )


                    STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the parties,

Plaintiff Na’eem Betz (appearing pro se) and Defendant Press Ganey LLC (through counsel),

hereby file this Stipulation Of Dismissal With Prejudice and request that the Court dismiss, with

prejudice, the above-captioned action. This Stipulation of Dismissal is signed by all of the parties

who have appeared in the action.

        The Clerk shall please note this case as closed and as DISMISSED WITH PREJUDICE as

to all claims, potential claims and parties. Each party shall bear his/its own respective fees, costs

and expenses (including attorneys’ fees).

                                                     Respectfully submitted,



                                                     /s/ Na’eem Betz (with permission)_______
                                                     NA’EEM BETZ
                                                     4244 Hildreth Street S.E.
                                                     Washington, D.C. 20019-9998
                                                     nobetzo@gmail.com
                                                     Plaintiff / Pro Se


                                                     and

                                                 1

1132312v.1
             Case 1:20-cv-02483-CKK Document 14 Filed 11/05/20 Page 2 of 3




                                        WILSON, ELSER, MOSKOWITZ, EDELMAN &
                                        DICKER LLP



                                     By: /s/ Laura N. Steel
                                        Laura N. Steel, Esquire (D.C. Bar #367174)
                                        1500 K Street, N.W., Suite 330
                                        Washington, D.C. 20005
                                        Tel. (202) 626-7660
                                        Fax (202) 628-3606
                                        Laura.Steel@wilsonelser.com
                                        Counsel for Defendant Press Ganey Associates LLC




                                           2

1132312v.1
             Case 1:20-cv-02483-CKK Document 14 Filed 11/05/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on November 5, 2020, the foregoing Stipulation of

Dismissal With Prejudice was electronically filed with the Clerk of the Court using the CM/ECF

system and that a true and correct copy was served by electronic mail (with consent) to:

                              Na’eem Betz
                              4244 Hildreth Street, S.E.
                              Washington, D.C. 20019
                              nobetzo@gmail.com
                              Plaintiff appearing pro se




                                                    /s/ Laura N. Steel
                                                    Laura N. Steel




                                                3

1132312v.1
